DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 13 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-11 and 13 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1 of the present application, the closest prior art found in a search is Schild (2018/0322784) and Jebens et al. (DE102011113316A1). While Schild teaches transferring sensor data from one vehicle to another (Schild; see P[0032]), Schild does not teach the claimed limitations directed to comparing received sensor data to received “vehicle to vehicle data”, and registering a “potential error of the ego vehicle” and reporting a “potential error of the surrounding vehicle”. While comparison of two sets of sensor data to determine faulty sensor signals is known as seen in Jebens et al. (Jebens et al.; see P[0008] and P[0013]-P[0014]), Jebens et al. is not directed to vehicles, or to comparing sensor signals from two different vehicles and identifying or reporting a potential error of a “surrounding vehicle” as claimed. The Examiner could not find prior art that teaches or renders obvious the steps of comparing received sensor data to received “vehicle to vehicle data”, and registering a “potential error of the ego vehicle” and reporting a “potential error of the surrounding vehicle” when 
Regarding Claim 13 of the present application, this claim also includes limitations directed to identifying an error of a “surrounding vehicle”, which is a concept that, in combination with all other claimed limitations, the prior art does not teach or render obvious as explained above. While a “fault counter” is taught by Jebens et al. (Jebens et al.; see P[0013]-P[0014]), as explained above, Jebens et al. is not directed to vehicles, or to comparing sensor signals from two different vehicles and identifying or reporting a potential error of a “surrounding vehicle” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662